Van Brunt, P. J.
(concurring):
I concur in the result of Hr. Justice Ingraham’s opinion, but not in the opinion. It is not the established law that a city is bound to remove snow and ice from its streets. .It is bound to use reasonable diligence in keeping the streets passable; it is not bound to prevent their becoming slippery. It is under an obligation to keep its-streets passable where they are obstructed by a great fall of snow, but when they are simply rendered slippery and uneven because of the action of the elements, it has no more duty to the passer-by on the sidewalk than to the horses in the street.